     Case 2:20-cv-01490-TLN-CKD Document 15 Filed 12/16/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF CALIFORNIA
 9

10   LANCE GRIMM,                         No.   2:20-cv-01490-TLN-CKD
11                  Plaintiff,
12         v.                             AMENDED PRETRIAL SCHEDULING
                                          ORDER
13   METROPOLITAN LIFE INSURANCE
     COMPANY and AT&T, INC.,
14
                    Defendants.
15

16         After reviewing the parties’ Joint Statement, the Court

17   makes the following Pretrial Scheduling Order.

18         I.     SERVICE OF PROCESS

19         All named Defendants have been served and no further service

20   is permitted without leave of court, good cause having been

21   shown.

22         II.    ADDITIONAL PARTIES/AMENDMENTS/PLEADINGS

23         No joinder of parties or amendments to pleadings is

24   permitted without leave of court, good cause having been shown.

25         III.   JURISDICTION/VENUE

26         Jurisdiction is predicated upon 29 U.S.C. § 1132.

27   Jurisdiction and venue are not contested.

28   ///
                                          1
     Case 2:20-cv-01490-TLN-CKD Document 15 Filed 12/16/20 Page 2 of 4


 1           IV.    DISCOVERY
 2           This case is governed by ERISA, therefore, all evidence for
 3
     trial will generally be limited to the administrative record.
 4
     The Court will allow a limited period of additional discovery in
 5
     order to assess whether a conflict of interest affected the
 6
     decision-making process.
 7

 8           All discovery shall be completed by August 16, 2021.        In

 9   this context, “completed” means that all discovery shall have

10   been conducted so that all depositions have been taken and any
11   disputes relative to discovery shall be been resolved by
12
     appropriate order if necessary and, where discovery has been
13
     ordered, the order has been obeyed.       All motions to compel
14
     discovery must be noticed on the magistrate judge’s calendar in
15
     accordance with the local rules of this Court.
16

17           V.    ADMINISTRATIVE RECORD

18           Defendants shall provide Plaintiff a copy of the entire

19   administrative record within sixty (60) days of the date of this
20   Pretrial Scheduling Order.      The filing of the written
21
     administrative record shall be filed not later than September 15,
22
     2021.
23
             VI. TRIAL
24

25           A bench proceeding is set for December 13, 2021 at 9:00

26   a.m., for consideration of the parties’ cross-motions for

27   judgment under Federal Rule of Civil Procedure 52.          Briefing of
28
                                           2
     Case 2:20-cv-01490-TLN-CKD Document 15 Filed 12/16/20 Page 3 of 4


 1   the motions shall be according to the Federal Rules of Civil
 2   Procedure, this Court’s Local Rules and this Order.          The parties
 3
     estimate a court trial length of approximately two hours.
 4
          VII. SETTLEMENT CONFERENCE
 5
          The Court may set a settlement conference if the parties so
 6
     request.   In the event an early settlement conference date is
 7

 8   requested, the parties shall file said request jointly, in

 9   writing.   The request must state whether the parties waive

10   disqualification, pursuant to Local Rule 270(b), before a
11   settlement judge can be assigned to the case.         Absent the
12
     parties’ affirmatively requesting that the assigned Judge or
13
     Magistrate Judge participate in the settlement conference AND
14
     waiver, pursuant to Local Rule 270(b), a settlement judge will be
15
     randomly assigned to the case.
16

17        VIII. VOLUNTARY DISPUTE RESOLUTION PROGRAM

18        Pursuant to Local Rule 271, parties may stipulate at any
19   stage in the proceedings to refer the action, in whole or in
20
     part, to the Voluntary Dispute Resolution Program.
21
          IX.      MODIFICATION OF PRETRIAL SCHEDULING ORDER
22
          The parties are reminded that pursuant to Rule 16(b) of the
23
     Federal Rules of Civil Procedure, the Pretrial Scheduling Order
24

25   shall not be modified except by leave of court upon a showing of

26   good cause.    Agreement by the parties pursuant to stipulation

27   alone to modify the Pretrial Scheduling Order does not constitute
28
                                          3
     Case 2:20-cv-01490-TLN-CKD Document 15 Filed 12/16/20 Page 4 of 4


 1   good cause.    Except in extraordinary circumstances,
 2   unavailability of witnesses or counsel will not constitute good
 3
     cause.
 4
          X.       OBJECTIONS TO PRETRIAL SCHEDULING ORDER
 5
          This Pretrial Scheduling Order will become final without
 6
     further order of the Court unless objections are filed within
 7

 8   fourteen (14) calendar days of service of this Order.

 9        IT IS SO ORDERED.

10   DATED: December 16, 2020
11

12                                              Troy L. Nunley
                                                United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          4
